Citation Nr: 1546914	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected median nerve neuropathy of the right hand.

2. Entitlement to total disability based on individual unemployability (TDIU).

(The issues of entitlement to service connection for hearing loss and tinnitus are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 and has unverified reserve service in the United States Coast Guard.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  See also April 2010 RO Rating Decision (denying entitlement to TDIU).  The matter was last before the Board in June 2012, when it was remanded for further development.  See June 2012 Board Decision.  There is substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999).

The June 2012 Board decision referred the issue of service connection for rheumatoid arthritis, to include as secondary to service-connected median nerve neuropathy.  In April 2013, the RO denied service connection for rheumatoid arthritis.  The Veteran did not appeal the April 2013 rating decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) DiLorenzo, and in June 2015, he testified during a hearing before the undersigned VLJ Leboff.  Hearing transcripts for both hearings have been associated with the claims file.  In this regard, the Board notes that the law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Furthermore, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2015).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Pursuant to the Court's holding in Arneson, the Veteran was notified by letter dated in September 2015 that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal.  He did not respond.  Therefore, an additional hearing before a third Board member is not required.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See July 17, 2015 Waiver.

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected median nerve neuropathy of the right hand is characterized by severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but not higher, for median nerve neuropathy of the right hand have been met for the entire appellate period.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code (DC) 8515, 8715 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The September 2008 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records (PMRs), and VA medical records, as well as Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was performed in August 2012.  The examiner reviewed the Veteran's claims file, performed an in-person examination, and described the Veteran's right hand nerve disability in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The Veteran has not indicated, and the medical evidence does not suggest, that his service-connected median nerve disability has worsened since the August 2012 VA Examination Report.  See May 2013 PMRs (noting occasional numbness and tingling of the right hand).  Thus, the examination is adequate to decide the Veteran's claim of entitlement to an increased disability rating for right hand median nerve neuropathy.

The Board's June 2012 remand directives to obtain an additional VA examination have been satisfied, by means of the August 2012 VA examination report.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).   

The Veteran testified at hearings before two of the undersigned VLJs in May 2012 and June 2015, respectively.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.   Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

At the hearings, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned VLJs and his representative.  The Veteran did not raise any new issues at the hearings, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.   See id.  Moreover, the Board undertook additional development after the May 2012 hearing was conducted, including arranging for a VA examination to address the severity of the Veteran's right hand disorder.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).   Given this development, in addition to the testimony at the hearings and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officers' duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Merits of the Claim

The Veteran claims entitlement to a disability rating in excess of 30 percent for service-connected right hand median nerve neuropathy.  September 2008 Claim.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  The percentage ratings in the Schedule represent the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the various disabilities and provide the criteria for specific ratings.  When two disability evaluations are applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, must be avoided.  Id.  If a claimant has separate and distinct manifestations attributable to the same injury, the manifestations should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The RO rated the Veteran's service-connected right hand median nerve neuropathy as 30 percent disabling (effective September 2008) under DC 8515.  38 C.F.R. § 4.124a.  DC 8515 provides the following disability ratings for paralysis of the median nerve:

70 percent for complete paralysis of the major median nerve, marked by symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances;

50 percent for severe incomplete paralysis of the major median nerve;

30 percent for moderate incomplete paralysis of the major median nerve; and

10 percent for mild incomplete paralysis of the major median nerve.

38 C.F.R. § 4.124a.

On VA scars examination in October 2008, the Veteran complained of numbness in his fingers, shooting pain in his right hand, ands motor weakness in his thumb.  He stated that he could not grip and often dropped things and that he was unable to open a soda can.  The examiner noted that the Veteran had weakness, decreased grip, trouble opening his fingers, and apparent motor weakness.

Private treatment records dated in October 2008 showed that the Veteran had full extension of his thumb and index finger, mildly positive Tinel's, decreased sensation in the median distribution, and good grip strength.  The examiner recommended a night splint.

In December 2008, a VA examiner noted that the Veteran's right upper extremity pain began in 1995 and that the Veteran experienced weakness and cramping in his right hand and retired due to pain and tingling in the same hand.  A physical examination found no atrophy of the right upper extremity and no irritated nerves on the right side (per Tinel's test); however, the physical examination revealed weakness and qualitative decrease in sensation in median nerve distribution on the right side.  The examiner concluded that the Veteran has "mild weakness of the extensor digitorum communis and extensor indices proprius on the right side and clear ulnar nerve weakness in the right hand with sensory loss to the median nerve."  The examiner stated that there was significant sequelae to the Veteran's injury in that he had continuous pain in the dorsum of his right hand with radiation into the lower end of the right upper extremity.

An EMG performed in January 2009 revealed "moderate right distal median neuropathy without denervation."  In March 2009, a private physician noted that the Veteran experienced numbness and tingling in his thumb and long finger as well as clumsiness when using his right hand.  His grip strength was good.  He was diagnosed as having moderate carpel tunnel syndrome (CTS).  It was noted that he was going to use night splints for his CTS.

VA medical records document the sudden onset of wrist pain on December 28, 2010.  The Veteran was diagnosed as having probable gouty arthritis and reported that he cannot hold a spoon to eat or turn the keys in his car ignition.  In February 2011, the Veteran was prescribed a wrist splint to help relieve his right wrist pain.  On physical examination, he demonstrated a slightly decreased range of motion in his right wrist, tenderness to palpation, mild erythema, mild edema, and no ecchymosis.  February 2011 VAMRs.  The Veteran attributed his right upper extremity symptoms to lifting a heavy object two weeks prior.  VA medical records from March 2011 note that the Veteran experienced right wrist pain due to generalized arthritis.

Private medical records dated May 2011 (Dr. T.) note reduced pain in the hands, wrists, and feet with continued use of a right wrist splint.  The Veteran demonstrated excellent grip strength.  In April 2011, the Veteran again demonstrated excellent grip strength as well as "some atrophy in the dorsum of the right wrist and hand, consistent with his old injury. 

In August 2011, a VA examiner observed that the Veteran's motor system examination had worsened since his last neurological examination in December 2008.  Specifically, the VA examiner noted worsening pain, more limited movement to the extent that the Veteran uses his left had to "basically do almost everything" and exacerbation of symptoms with the use of the right hand/wrist.  The Veteran stated that if he held anything in his right held he felt as if he was going to drop it.  The examiner noted weakness, sluggish-to-absent reflexes, and "a definite qualitative decrease in the median nerve distribution on the right side."  The examiner commented that there was a definite worsening of the Veteran's symptomatology related to his CTS on the right side.  The examiner also stated that his rheumatoid arthritis was limiting him in a significant functional way.

In February 2012, a private neurological evaluation found that the Veteran was in "good condition."  The physician noted that the Veteran's "right wrist has some generally limited flexion and extension range of motion, 5/5 muscle strength in all extremities both proximally and distally, no gross sensory deficits, and a negative MCP squeeze test.  In April 2012, another private physician (Dr. G.A.) observed that the Veteran has a "long-standing impairment to the function of his right wrist, for a laceration sustained approximately 30 years ago."  Dr. G.A. also observed that the Veteran's right hand disability, as due to injury, was complicated by a factors such as CTS and rheumatoid arthritis and was characterized by "exacerbations causing marked elevation of inflammatory markers."  Dr. G.A. noted the Veteran's persistent symptoms as well as his "generally favorable response to therapy."

In August 2012, a VA examiner confirmed the Veteran's CTS diagnosis.  She noted the Veteran's complaints that his peripheral nerve disability (right upper extremity) resulted in moderate constant pain and severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  She found diminished muscle strength in the right upper extremity (ranging from 2/5 to 4/5), muscle atrophy at the right thenar eminence, hypoactive reflexes, and no sensation in the hand and figures.  Diagnostic tests for median nerve evaluation showed that the Veteran has CTS (positive Phalen' s sign) and irritated nerves (positive Tinel's sign) on the right side.  The examiner concluded that the Veteran had moderate incomplete paralysis of the median nerve on the right side and that his use of his right extremity is not so limited due to his service-connected median nerve neuropathy that he would be equally well served by amputation with a prosthesis.

The August 2012 VA examiner noted that the Veteran has been diagnosed as having rheumatoid arthritis and psoriatic arthritis in his right wrist.  His arthritis results in pain, limitations of joint movement, and non-incapacitating exacerbations characterized by a burning sensation in his right arm.  The non-incapacitating exacerbations occur four or more times a year and result in the Veteran not being able to use his right arm.  The examiner measured right wrist palmar flexion and dorsiflexion at 40 degrees with no further limitations of range of motion due to pain and/or repetitive use. 

In an April 2013 addendum opinion, the VA examiner stated that "[t]he veteran's symptoms of numbness and lack of sensation is caused by his neuropathy.  His pain and discomfort can also be caused by his RA [arthritis].  It would be hard to distinguish between the two medical conditions."  The examiner reviewed the claims file.

In May 2013, the Veteran complained that his right upper extremity symptoms had "becom[e] increasingly bothersome" and was referred for a surgical consultation.  He reported occasional numbness and tingling as well as intermittent swelling and locking of the right hand and was treated for arthritis.  The medical evidence does not show that the Veteran required surgery in connection with his service-connected right median nerve disability.

Resolving doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating, assigned for severe incomplete paralysis of the median nerve, have been approximated.  38 C.F.R. § 4.7.  Although his symptoms have waxed and waned over time, his overall disability picture approximates severe incomplete paralysis in that his right hand disability has been manifested by pain, muscle atrophy, weakness at worst of 2/5, and sluggish-to-absent reflexes.  

However, the criteria for a 70 percent rating have not been met or approximated, as the evidence does not support a finding of complete paralysis of the median nerve, marked by symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Of note, the August 2012 VA examiner determined that the Veteran had only moderate incomplete paralysis of the median nerve on the right side and no trophic changes.  

Moreover, the range of motion findings for the Veteran's right wrist do not indicate more than moderate limitation of movement/paralysis.  August 2012 VA Examination Report; see also 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (stating that, when it is not possible to distinguish the effects of a nonservice-connected disability from the effects of a service-connected disability, the reasonable doubt doctrine requires all symptoms be attributed to the service-connected disability).  The Veteran's right wrist palmar flexion and dorsiflexion-40 degrees with no further limitations due to pain or repetitive use-indicate that movement of the right wrist/hand is reduced by 50 percent.  August 2102 VA Examination Report (noting that the endpoint of palmar flexion is 80 degrees and the end point of dorsiflexion is 70 degrees).  Such a reduction in range of motion would warrant no more than a 10 percent disability rating under DC 5215 (wrist limitation of motion).  38 C.F.R. § 4.71a.

The Board has also considered the Veteran's statements regarding the severity of his right hand symptoms.  In December 2008, the Veteran reported that his right hand is crippling and that he experiences numbness and has no strength in his hand.  December 2008 Notice of Disagreement (NOD).  However, in October 2009 he noted that he had "moderate carpal tunnel on right hand" and was unable to squeeze or lift.  October 2009 VA Substantive Appeal (VA Form 9).  In a June 2011 statement, the Veteran reported an inability to work based on "constant maximum" pain.

At the May 2012 Board hearing, the Veteran testified that he wears a brace everyday as soon as he begins to feel pain in his right wrist and that he experiences severe pain when he performs activities such as power washing his deck or removing snow from his car.  He also testified that he experiences numbness and tingling in the morning, has a weak grip, and experiences sharp pain in his right upper extremity.  According to the Veteran, he uses his left hand to compensate for his right hand with regard to activities such as buttoning his shirt and he can no longer work due to his right hand disability.

The Veteran's statement that his service-connected right hand median neuropathy constitutes a crippling disability, accurately describes periods when his symptoms are exacerbated.  However, the Veteran's reports of moderate CTS, performing physical activities for limited periods, and gripping objects, albeit with reduced strength, align with the August 2012 VA examiner's assessment that the Veteran's median neuropathy is generally moderate and not complete.  See December 2008 NOD; October 2009 VA Substantive Appeal.

Although the Veteran is competent to report symptoms such as pain and numbness, he is not competent to assess the overall severity of his current service-connected right median nerve disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309; Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  The VA examiner's opinion, which is based on clinical findings as to range of motion and limitations of movement/paralysis of the Veteran's right hand, outweighs the Veteran's lay assertion that his symptoms warrant a higher disability rating based on complete paralysis of the major median nerve.

The preponderance of the evidence weighs against entitlement to a disability rating in excess of 50 percent for service-connected right hand median nerve neuropathy.  See 38 C.F.R. §§ 3.102; 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

Whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is based on a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral of the Veteran's service-connected median nerve neuropathy (right side) for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's right hand median nerve disability is manifested by pain, weakness, atrophy, and decreased sensation.  These symptoms and findings are contemplated by the Schedule, which takes into account symptoms and the degree of paralysis they cause.  See 38 C.F.R. § 4.123 (Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved); 38 C.F.R. 4.124a (Disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's service-connected median nerve neuropathy (right side) vis-a-vis the schedular criteria, or are not adequately compensated by a 50 percent rating.

In light of the above, the first step of the inquiry is not satisfied and consideration of whether related factors are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  The Board will not refer the evaluation of the Veteran's service-connected median nerve neuropathy (right side) for extraschedular consideration.

A Veteran may be awarded an extra-schedular rating based on the combined effect of multiple disabilities when the evaluation of the individual disabilities fails to capture the overall functional limitation that result from the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F. 3d 1362 (2014).  There are no additional symptoms or functional limitations that have not been attributed to a specific service-connected disability.  Accordingly, the Veteran's claim does not present an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating of 50 percent, and not higher, for service-connected median nerve neuropathy of the right hand is granted.


REMAND

The issue of entitlement to TDIU is remanded for further development, to include obtaining updated VA treatment records and scheduling the Veteran for a VA examination, as described below.

The appeal is REMANDED for the following actions:

1.  Obtain any outstanding VA medical records (VAMRs) dated from February 2012 onwards and associate them with the claims file.


2.  Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., median nerve neuropathy of the right hand, residuals of a laceration of the right eye, scar of the right hand, and depression).  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

3.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________            ___________________________________ 
                   P.M. DILORENZO                                                     ERIC S. LEBOFF
                 Veterans Law Judge                                                    Veterans Law Judge
          Board of Veterans' Appeals                                         Board of Veterans' Appeals  



___________________________________
KELLI A. KORDICH
Acting Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


